Citation Nr: 9905247	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-26 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized private treatment 
rendered from May 18, 1993, to May 20 1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs Medical Center in Decatur, 
Georgia, (hereinafter AOJ).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection is in effect for anxiety reaction, and 
a 100 percent rating has been in effect for this disability 
since December 1980.  

3.  The AOJ has conceded that the unauthorized private 
medical treatment in question rendered from May 18, 1993, to 
May 20, 1993, was for an emergent condition.  

4.  The veteran has submitted sworn testimony that while 
driving on May 18, 1993, he began experiencing such severe 
chest pain and shortness of breath that he felt he was having 
a heart attack, thus necessitating going to the nearest 
hospital; it is not shown that this choice of the veteran was 
in preference of a VA hospital, especially in view of the 
circumstances reported by the veteran.  Under these 
circumstances, it is reasonable to conclude that VA 
facilities were not feasible available.    


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred as a 
result of unauthorized private treatment rendered from May 
18, 1993, to May 20 1993 are met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. §§ 17.80, 17.89 (1995); 3.102, 17.120, 
17.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  The Board notes that 
the claims file does not contain a hearing officer's decision 
or supplemental statement of the case following the January 
1994 hearing, but as the Board will allow the veteran's claim 
for payment of the medical expenses in question, the 
adjudication of the veteran's claim below will not be 
prejudicial to the veteran.   
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To be entitled to reimbursement or payment by the VA of the 
cost of unauthorized medical treatment, it must be shown 
that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. 
§ 1728; 38 C.F.R. §§ 17.80 (1995), 17.120 
(1998).

All three criteria must be met before the benefit may be 
granted.  Id. 

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. §§ 17.89 (1995), 17.130 (1998).  

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  Service connection for 
anxiety reaction is in effect, and a 100 percent rating has 
been in effect for this disability since December 1980.  
Thus, the first criteria listed above are met.  In addition, 
as the treatment in question, rendered between May 18, 1993, 
and May 20, 1993, has been conceded by the AOJ to have been 
for an "emergent" condition, the second criteria listed 
above are met.  (See e.g., September 1993 VA Form 10-583 and 
VA memorandum dated October 19, 1993.)  It is the third 
criteria listed above, or the "feasible availability" of VA 
facilities to provide the treatment in question, that was the 
basis upon which the AOJ denied the veteran's claim, as it 
was indicated on the VA Form 10-583 dated in September 1993 
that a VA medical facility in Atlanta was available to 
provide the treatment at issue.    

Addressing now the issue of the "feasible availability" of 
a VA medical facility to provide the medical treatment in 
question, the veteran testified at a hearing held at the AOJ 
in January 1994 that while driving on May 18, 1993, he began 
experiencing such severe chest pain and shortness of breath 
that he felt he was having a heart attack.  He testified that 
he felt his condition was so emergent that he had to go to 
the closest medical facility rather than a VA medical center.  
Given this testimony, and the fact that the AOJ has found 
that the treatment in question was emergent, the Board finds 
it to be at least as likely as not that this choice of the 
veteran was not in preference of a VA hospital.  The Board 
also finds that given the circumstances reported by the 
veteran, VA facilities were not "feasibly available" in 
light of the emergent medical condition existent at that 
time.  There is no evidence of record that contradicts or 
would cast doubt on the veteran's testimony, and all 
reasonable doubt in this regard has been resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  Thus, as the Board finds that 
all three criteria listed at 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.80 (1995), 17.120 (1998) are met, the claim for payment 
or reimbursement of the private medical expenses incurred 
from May 18, 1993, to May 20, 1993, is granted.    


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized private treatment 
rendered from May 18, 1993, to May 20 1993, is granted.    


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

